                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

STUDENTS FOR FAIR
ADMISSIONS, INC.,                            )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )              1:14CV954
                                             )
UNIVERSITY OF NORTH                          )
CAROLINA, et al,                             )
                                             )
                      Defendants.            )

                                           ORDER

       This matter is before the Court on the Plaintiff Students for Fair Admissions, Inc.’s

Motion to Continue. (ECF No. 193).

       Based on representations to the Court and for good cause shown,

       IT IS HEREBY ORDERED that the motion is GRANTED and the trial in this

matter is rescheduled from June 8, 2020 to May 11, 2020 at 9:30 a.m. in Winston-Salem,

Courtroom No. 1.

       A settlement/pretrial conference in the above-referenced case will be set for a date

approximately one month prior to the trial date. Counsel are directed to bring a client

representative to the settlement/pretrial conference. The parties shall comply in all respects

with Fed. R. Civ. P. 26(a)(3) regarding final pretrial disclosures, including the time

requirements set out therein.




      Case 1:14-cv-00954-LCB-JLW Document 194 Filed 01/02/20 Page 1 of 2
       In addition, no later than April 20, 2020, each party shall file any motions in limine

and a trial brief, along with proposed findings of fact and conclusions of law.

       This, the 2nd day of January, 2020.



                                    /s/ Loretta C. Biggs
                                    United States District Judge




      Case 1:14-cv-00954-LCB-JLW Document 194 Filed 01/02/20 Page 2 of 2
